The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: 32.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.

(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM.
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.
(1) Field of the Invention.
(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821 - 1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on read-only optical disc or as a text file via the Office electronic filing system.)
Claims 1 and 14 are objected to because of the following informalities:  
Claim 1, line 6, --to-- should be inserted after “relative”.
Clam 14, line 2, --, wherein-- should be inserted after “1”.
Appropriate correction is required.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 6, 10 and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Re claim 2, a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “a drive”, and the claim also recites “in particular, in a motorized … manner” which is the narrower statement of the range/limitation. The claim is considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claim.

Re claim 6, the recitation “the longitudinal direction of the auxiliary arm” lacks antecedent basis.
Re claim 13, the recitations “the … grippers for gripping ISO containers”, “the one outer sleeve” and “the outer sleeve” lack clear antecedent basis.
Claims 14-20 are similarly indefinite.
Also in claim 14, the recitation “the transverse axis” lacks antecedent basis.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 10, 11, 14-17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bohata (US 6,705,823).
Bohata shows a loading arm assembly 12 for a load-handling vehicle 10, the loading arm assembly comprising:
a main arm 18,
an auxiliary arm 20 (generally, includes at least 54 and 73) disposed on the main arm,
a crossbeam 76 that is disposed on an end of the auxiliary arm and is pivotable relative to the auxiliary arm about two axes (Figs. 4-6), and

Re claim 2 (as best understood in light of the rejection under 35 U.S.C. 112 set forth above in par. 6), Bohata shows a drive in the form of hydraulic cylinders 70, 72 and rotator plate 74 for pivoting the crossbeam about two axes.
Re claims 3 and 14, the crossbeam is pivotable about a transverse axis of the crossbeam, the transverse axis extends perpendicularly to the longitudinal axis of the crossbeam and perpendicularly to the longitudinal axis of the auxiliary arm, and the crossbeam is pivotable about the longitudinal axis of the auxiliary arm.
Re claims 4 and 15, the crossbeam and the auxiliary arm are connected by way of a universal joint (considered to collectively comprise elements 73, 74, 75), the universal joint has a crosspiece 74 having two axle stump pairs (pivot axle joints between 73 and 74 and horizontal portions of 76; see Fig. 6), the auxiliary arm is rotatably connected to one of the two axle stump pairs, and the crossbeam is rotatably connected to the other of the two axle stump pairs.
Re claims 5 and 16, the auxiliary arm has a housing (region bounded by arms 73), the crossbeam engages through the housing, and one axle stump pair is rotatably disposed on the housing (pivot axle joints between 73 and 74).
Re claims 6 and 17, the axle stump pair that rotatably engages on the housing extends perpendicularly to the crossbeam and perpendicularly to the longitudinal direction of the auxiliary arm.
Re claims 10 and 19, the corner grippers are pivotable about the longitudinal axis of the crossbeam (Fig. 5).
.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 7-9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bohata in view of Tomkins et al (EP 0634304, cited by applicant).
Bohata does not show the main arm or auxiliary arm to be telescopic, or the crossbeam to have two regions which are telescopic.

It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Bohata by providing the main arm and auxiliary arm thereof so as to be telescopic and configuring the crossbeam so as to have two regions 31 which are telescopic, as shown by Tomkins, to enable each of these components to easily and readily adjust to loads of varying length and width.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Bohata in view of Smart et al (US 5,967,735).
Bohata does not show the gripping hook to be telescopic.
Smart shows a similar loading arm assembly wherein analogous gripping hook 31/40 is telescopic.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Bohata by configuring the gripping hook to be telescopic, as taught by Smart, to enable adjustment of the hook’s position when engaging a container.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bohata in view of Tomkins et al and Smart et al.
Bohata does not show the auxiliary arm to have two outer sleeves, the outer sleeves form a functional unit that is fastened to the main arm, an internal part having other outer sleeve.
However, it is noted that Bohata shows the auxiliary arm to incorporate both the crossbeam with the corner grippers and the gripping hook which form a functional unit fastened to the main arm. 
Further, Tomkins shows the auxiliary arm to have an outer sleeve 27, and an internal part 28 having the crossbeam 29 and corner grippers 32/33 is disposed in the outer sleeve, while Smart shows the gripping hook 40 to be disposed on an internal part 31 guided in outer sleeve 33.
It would have been obvious for one of ordinary skill in the art at the time of the invention to have modified the apparatus of Bohata by configuring the auxiliary arm so as to have two outer sleeves forming a functional unit fastened to the main arm, with an internal part having the crossbeam and the respective corner grippers for gripping ISO containers disposed in one outer sleeve, and the gripping hook disposed on another internal part guided in the other outer sleeve, as collectively suggested by Bohata, Tomkins and Smart, to allow adjustability of both the corner grippers and the gripping hook.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pinkston and the four foreign references show a variety of loading arm assemblies mounted on load handling vehicles having characteristics generally similar to that of applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925. The examiner can normally be reached Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James Keenan/
Primary Examiner
Art Unit 3652

3/08/22